Citation Nr: 1735891	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include degenerative joint disease (DJD) and amputation of the foot.

2.  Entitlement to service connection for a low back disability, to include DJD with radiculopathy and to include as secondary to a left ankle disability.

3.  Entitlement to service connection for a left knee disability, to include DJD with total knee replacement and to include as secondary to a left ankle disability.

4.  Entitlement to service connection for a right knee disability, to include DJD with total knee replacement and to include as secondary to a left ankle disability.

5.  Entitlement to service connection for a right ankle disability, to include DJD and to include as secondary to a left ankle disability.

6.  Entitlement to service connection for a left foot disability, to include DJD and amputation of the foot and as secondary to a left ankle disability.



7.  Entitlement to service connection for a right foot disability, to include DJD and as secondary to a left ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service in the Navy from January 1958 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and November 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  


The Board notes that new evidence has been received since the Veteran was last issued a supplemental statement of the case (SSOC) in March 2016.  It does not appear from the record that the Veteran submitted a waiver of review of that evidence by the Agency of Original Jurisdiction (AOJ).  However, as discussed below, the evidence of record is sufficient to grant in full the claim of service connection for the left ankle disability.  Therefore, a remand for AOJ consideration of the new evidence as to that issue is not warranted, and the Veteran would not be prejudiced by proceeding with a final decision at this time.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues, with the exception of entitlement to service connection for a left ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's left ankle disability is related to service.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that entitlement to service connection for a left ankle disability can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Service treatment records indicate that the Veteran injured his left ankle in August 1959.  He was examined, including x-rays, and was found to have no fracture.  Supportive therapy, soaks, and an ace bandage were introduced.  In October 1959, the Veteran complained of pain in the left ankle and reported that the swelling had never subsided from the August injury.  He ultimately admitted that he had reinjured the ankle when falling down a ladder.  He was given a provisional diagnosis of left ankle sprain.

Service treatment records indicate that in July 1961, the Veteran fell from the conning tower to the well deck and was treated for a skull injury and an injury to the left temple.  He was hospitalized and monitored closely.  He did not demonstrate any physical symptoms with the exception of dizziness on ambulation.  He was declared fit for duty and discharged from the hospital in August 1961.

No disabilities were reported on the Veteran's January 1962 separation examination, including any ankle, back, knee or foot disabilities.  The Veteran underwent an enlistment examination for the Reserves in December 1966.  He did not report, nor were any injuries or pain noted.  

In an undated letter, Dr. S.M. states that the Veteran had been treated for knee and ankle pain since the 1980s.  He further states that the Veteran reported that he injured his ankle in 1959 and was put on crutches and light duty.  He also states that the Veteran reported that he was unsure how he fell in 1961, but believes it may be related to the Veteran's previous ankle injury.  

The Veteran was afforded a VA examination in March 2012 where the examiner noted that the Veteran had bilateral DJD with arthroplasty (twice on the left), degenerative disc disease of the lumbar spine, DJD of the bilateral knees and DJD of the right shoulder.  She also noted that the Veteran did not have a foot disability.  The Veteran reported that he was told around 1964 that he had hairline cracks in all of the bones in his feet.  He reported that his feet were taped by a doctor twice a week for 2 months.  He stated that in 1983 he developed foot pain and was prescribed orthotics, which resolved the pain.  The Veteran also reported that in 1981, he was seen for knee pain and had an arthroscope for debridement of the left knee.  He had total arthroscopy of the left knee in 1994 and right knee total arthroplasty in 1997.  The examiner noted the Veteran's in-service fall with skull fracture, but no fractures to the ankles, back, or knees.  The examiner noted that in 1999, the Veteran was diagnosed with DJD of both ankles and surgical arthroplasty of the ankles a few years later. 

The examiner opined that it was less likely than not that the Veteran's bilateral ankles, back, bilateral knees, and bilateral feet disabilities were incurred in or related to service.  The examiner reasoned that the Veteran's service treatment records did not reflect any disabilities related to the instant claims as a result of the 1961 fall, and the Veteran's 1959 left ankle injury did not reveal any long term disability.  

In an addendum opinion in October 2012, the clinician opined that it was less likely as not that the Veteran's current left ankle condition was related to the in-service left ankle treatment.  The clinician noted the Veteran's August 1959 injury and October 1969 left ankle complaint, with no evidence of a fracture either time.  

In an October 2014 letter, Dr. S.M. wrote that he has treated the Veteran and knows his medical history.  He opined that the Veteran suffers from post-traumatic osteoarthritis.  

In a March 2016 medical opinion, the clinician opined that the Veteran's left ankle disability was less likely than not incurred in or caused by service.  The clinician noted the Veteran's service treatment record; his post-service history of surgeries and March 2012 examination report.  The clinician reasoned that it was unlikely that the Veteran had an in-service injury that would lead to the DJD diagnosis and subsequent surgery.  The clinician stated that the Veteran's in-service sprained left ankle healed with no evidence of a chronic/ongoing condition and it is unlikely that the previous strain led to arthritis of the joint since a sprain is a ligament injury and not a joint injury.  

The Veteran submitted a May 2017 letter from Dr. S.M. of BaylorScott & White.  Dr. S.M. treated the Veteran for his left ankle replacement.  He opined, "Based on his history of severe ankle sprain in the military and subsequent history of multiple rollovers throughout his life[,] [i]t is a very reasonable conclusion and is also the most likely etiology for his end-stage ankle arthritis that ended up resulting in the need for an ankle replacement."  He reasoned that the Veteran suffered a severe ankle sprain in service and had multiple rollover injuries from what was presumed to be functional instability of the ankle.  He explained that the Veteran developed osteoarthritis of the ankle, which can be caused by several factors, including a history of severe ankle sprain that secondarily results in instability of the ankle.  

The Board finds that the opposing medical opinions are of equal probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both of the medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although they arrived at different conclusions, they both highlighted important factors which influenced their opinions.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claims for entitlement to service connection for a left ankle disability is granted.


ORDER

Entitlement to service connection for a left ankle disability is granted.   


REMAND

In a July 2016 decision, the Board denied entitlement to service connection for a left ankle disability; a back disability; a left knee disability; a right knee disability; a right ankle disability; a left foot disability and a right foot disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an March 2017 Order and pursuant to an Amended Joint Motion for Partial Remand (JMR), vacated the portion of July 2016 denial which denied entitlement to service connection for a left ankle disability on a direct basis and which denied entitlement to service connection for the remaining claims on a secondary basis only and remanded the case to the Board.  

Specifically, the Veteran did not contest the portion of the Board's decision that denied entitlement to service connection for a low back, left and right knee, right ankle and left and right foot disabilities on a direct basis.  However, the parties agreed that the Board erred by relying on a March 2016 VA examination report.  In that regard, the parties found that the report did not substantially comply with the February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  In the February 2016 remand, the Board requested a medical opinion which reconciled the opinions of the October 2012 medical examiner which found that it was less likely than not that the Veteran's left ankle condition was related to service with the August 2015 letter from Dr. S.M. which stated that the Veteran suffered from post-traumatic osteoarthritis.  The parties cite to the Board's instruction that the examiner "is requested to consider, and reconcile as necessary, the findings of the October 2012 VA examination addendum and the August 2015 private physician's letter."  The March 2016 medical opinion does not reference Dr. S.M.'s letter.  

The parties further found that the issues of entitlement to service connection for a low back, left and right knee, right ankle and left and right foot disabilities were inextricably intertwined with the issue of entitlement to service connection for a left ankle disability because the Veteran alleged that these disabilities were secondary to his left ankle disability.  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

As detailed in the above opinion, the Board has found that the evidence is in equipoise concerning the Veteran's claim for entitlement to service connection for a left disability and therefore has granted the claim.  Now that the Veteran's left ankle disability has been granted, the question turns to whether any of his remaining claimed disabilities are secondary to the service connected left ankle disability.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion regarding secondary service connection.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the claimed disorders: (1) low back; (2) left and right knee; (3) right ankle; (4) left and right foot disabilities.  The Veteran's electronic claims file must be made available to the examiners for review, and the examiners should indicate that the Veteran's claims file was reviewed in connection with the examinations.  All indicated studies and tests deemed necessary by the examiners should be accomplished, and the request of a history from the Veteran should be made. 

The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed claimed disorders are caused by the Veteran's service connected left ankle disability.  

If not, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed claimed disorders are aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected left ankle disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's claimed disabilities found prior to aggravation; and
ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ankle disability.

A full and complete rationale should be given for all findings and conclusions expressed and include consideration of complaints and treatment documented in the service treatment records.  If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond.

2.  After ensuring that the examination reports are in compliance with the remand directives, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


